Fourth Court of Appeals
                                 San Antonio, Texas
                                    November 20, 2018

                                    No. 04-18-00797-CV

                                SPRUCE LENDING, INC.,
                                      Appellant

                                             v.

                                     Marcos GARCIA,
                                         Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2018CV04617
                       Honorable David J. Rodriguez, Judge Presiding


                                      ORDER
       Appellant’s brief is due on November 21, 2018. See TEX. R. APP. P. 38.6(a). Before the
due date, Appellant filed a motion for a twenty-day extension of time to file the brief.
       Appellant’s motion is GRANTED. Appellant’s brief is due on December 11, 2018.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of November, 2018.


                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court